Citation Nr: 0515154	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
folliculitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel 







INTRODUCTION

The veteran had active service from July 1976 to November 
1976, from May 1977 to July 1981, and from September 1981 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The claims file was later 
transferred to the RO in San Diego, California.

The veteran's claim was previously before the Board, and in a 
March 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDING OF FACT

The veteran's folliculitis is not shown to be manifested by 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and it is not shown to cover 20 to 40 percent 
of entire body or to be manifested by 20 to 40 percent of 
exposed areas affected. 


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for folliculitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.71a, 4.118, 
Diagnostic Code 7806 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a November 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2002 statement of the case and 
supplemental statement of the case issued in February 2005, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a December 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment records.  In addition, the veteran 
was provided with VA examinations in June 2000 and April 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the November 2000 RO decision was issued after November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until December 2001.  The Court has held 
that an appellant has the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini at 22, 
23.  VA must provide notice, consistent with the requirements 
of § 5103(a), 3.159(b), and Quartuccio, supra, that informs 
the veteran of any information and evidence not of record 
that is necessary to substantiate the claim, that VA will 
seek to provide, that the veteran is to provide, and that the 
veteran provide any evidence in his possession that pertains 
to the claims.  The Board finds that the veteran received 
such notice in December 2001.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in December 2001 was not 
given prior to the November 2000 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the March 2002 statement of the case and 
the February 2005 supplemental statement of the case provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004). 

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a 10 percent disability 
rating for folliculitis under the provisions of 38 C.F.R. § 
4.118, Diagnostic Code 7806 for dermatitis or eczema.  
Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20.

Under prior legal criteria, Diagnostic Code 7806 provided a 
10 percent rating for eczema with exfoliation, exudation, or 
itching, if involving an exposed area or extensive area.  A 
30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118 (2002). 

Further, prior regulations provided that a disability 
evaluation in excess of 10 percent may be assigned under 
Diagnostic Code 7805, which evaluates scars based upon 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in a January 
2003 letter.  Accordingly, the Board will review both the 
pre- and post-August 30, 2002 rating criteria to determine 
the proper evaluation for the veteran's folliculitis.  VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the new criteria for Diagnostic Code 7806, the criteria 
for dermatitis or eczema, a 10 percent disability rating is 
assigned when at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent evaluation is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.  Diagnostic Code 7806 also provides 
that a disability may also be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

A rating in excess of 10 percent under Diagnostic Code 7800 
is warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Note (1): The 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: a scar that is 5 or more inches (13 or 
more cm.) in length; a scar that is at least one-quarter (0.6 
cm.) wide at widest part; surface contour of scar is elevated 
or depressed on palpation; scar is adherent to underlying 
tissue; skin that is hypo- or hyper-pigmented in an area 
exceeding six square inches (36 sq. cm.); skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

The Board notes that under the revised criteria, Diagnostic 
Code 7802 (pertaining to superficial scars, other than head, 
face, or neck); Diagnostic Code 7803 (pertaining to unstable, 
superficial scars); and Diagnostic Code 7804 (pertaining to 
painful, superficial scars), disabilities are assigned a 
maximum 10 percent disability rating.  

Finally, as with the former criteria, Diagnostic Code 7805, 
scars, other, will be rated based on limitation of function 
of affected part.

Service medical records show that the veteran was diagnosed 
with folliculitis on several occasions from 1987 to 2000.  In 
May 1987, the veteran reported having small growths on his 
face and neck, described as pimples beneath the surface of 
his skin.  In July 1993, it was noted that he had a long 
history of folliculitis.  At that time, he had small pustules 
on his buttocks, thighs, back, and stomach.  He was diagnosed 
with chronic folliculitis with probable "carrier" state. 

At his June 2000 VA examination, the veteran reported that he 
took Dicloxacillin for infected folliculi and folliculitis.  
He indicated that he had episodes of folliculitis for the 
past 14 years that occurred anytime he was in hot, moist 
areas.  He also reported having infected folliculi, mostly in 
the hair on his chest and thorax, and sometimes in his groin 
area.  He indicated that he took medication approximately 4 
times each year for his folliculitis.  When a folliculitis 
episodes occurred, he stated that it was disfiguring and very 
distressing for him.  On examination, the veteran's skin 
appeared generally normal except for several follicles in his 
abdominal hair.  He was diagnosed with recurring folliculitis 
on the skin and in his hair follicles, occurring at least 
four times each year, needing antibiotics.  He had an episode 
of folliculitis on examination.  

During VA outpatient treatment in December 2000, it was noted 
that the veteran had a history of recurrent folliculitis that 
the examiner described as "mild."

At his April 2004 VA examination, the veteran stated that he 
experienced episodes of folliculitis approximately 2 to 3 
times yearly.  He indicated that he was especially 
symptomatic during the summer months when he sweated more 
often.  He stated that he medicated with intranasal Bactroban 
and/or Bacitracin and oral Dicloxacillin.  The veteran 
described his folliculitis recurrences over his chest and 
abdominal areas, and sometimes involving his thighs, scalp, 
and buttocks.  He denied using corticosteroids or 
immunosuppressive drugs.  It was also noted that recurrences 
of folliculitis had not affected his body functioning or his 
employability.  On examination, the veteran's skin did not 
reveal any possible folliculitis over the anterior chest and 
left upper extremity.  The examiner indicated that his 
exposed areas of involvement were less than 1 percent and his 
body surface area was also less than 1 percent.  Photos were 
obtained.  The veteran was ultimately diagnosed with 
folliculitis, with recurrences 2 to 3 times yearly, 
responding to antibiotic treatment prescribed with very 
little evidence of involvement on examination.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an initial rating in excess of 10 percent for 
folliculitis.  The appeal is accordingly denied.

The Board recognizes that the veteran is currently assigned a 
10 percent disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for dermatitis or eczema.  Under the 
"old" criteria, a rating in excess of 10 percent is 
warranted for exudation or itching constant, extensive 
lesions, or marked disfigurement.  The June 2000 VA 
examination report made no mention of itching or lesions.  
While the veteran reported that his folliculitis was 
disfiguring, the examiner stated that the veteran's skin 
appeared generally "normal."  The Board notes that these 
comments were made during an episode of folliculitis.  The 
April 2004 VA examiner stated that the areas of involvement 
were less than 1 percent.  There was no notation of itching, 
lesions, or disfigurement and the veteran made no independent 
assertions of such.  As such, an initial rating in excess of 
10 percent is not warranted under the "old" criteria of 
Diagnostic Code 7806.

There is also no evidence that the veteran's folliculitis 
warrants a rating in excess of 10 percent under the "new" 
criteria of Diagnostic Code 7806.  In particular, the April 
2004 VA examiner specifically stated that the veteran's 
exposed areas of involvement were less than 1 percent and his 
body surface area was also less than 1 percent.  There is no 
objective medical evidence of record indicating that the 
veteran's folliculitis has affected 20 to 40 percent of the 
entire body or exposed area such that an increased rating 
would be warranted.  In addition, there is no objective 
medical evidence of record indicating that the veteran's 
folliculitis has exhibited any characteristics of 
disfigurement.  There is no evidence that the veteran's skin 
is hypo- or hyper-pigmented in an area exceeding 6 square 
inches, there is no underlying soft tissue missing, and the 
veteran's skin is not shown to be indurated or inflexible.  
To the contrary, the June 2000 VA examiner indicated that the 
veteran's skin appeared generally "normal," and the April 
2004 VA examiner stated that there was very little evidence 
of folliculitis involvement on examination.  Therefore, an 
initial rating in excess of 10 percent is also not warranted 
under the "new" criteria set forth in Diagnostic Code 7800 
& 7806.

Finally, the record does not demonstrate that the veteran's 
skin disorder has resulted in any limitation of function of 
the affected part such that a higher evaluation under the 
provisions of Diagnostic Code 7805 would be warranted.  In 
fact, the April 2004 VA examination specifically stated that 
the recurrences of folliculitis did not affect the 
functioning of the veteran's body and did not affect his 
ability to be employed.

In summary, for the reasons and bases discussed, the Board 
concludes that a preponderance of the evidence is against an 
initial rating in excess of 10 percent for folliculitis.  The 
benefit sought on appeal is accordingly denied. 


ORDER

An initial rating in excess of 10 percent for folliculitis is 
denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


